Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered June 7, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court did not err in accepting his plea of guilty to manslaughter in the first degree. The record demonstrates that the defendant pleaded guilty after a complete plea allocution, during which he expressed satisfaction with his attorney, and was fully apprised of the consequences of his plea (see, People v Harris, 61 NY2d 9). Moreover, nothing in the defendant’s recitation of his commission of the crime, or in the other facts known about the killing, indicated that justification could have been a realistic defense. Accordingly, the trial court was not required to make a further inquiry (see, People v Lopez, 71 NY2d 662, 668; see also, People v Orr, 144 AD2d 391; People v Barton, 103 AD2d 750).
The defendant’s further claim of ineffective assistance of counsel is based on matters outside of the record, and is therefore not reviewable on direct appeal (see, People v Nunez, 177 AD2d 656). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.